

115 HR 4907 IH: To amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection Agency to establish a grant program to assist eligible entities in carrying out programs to replace lead service lines for schools and solder that is not lead free used in the plumbing for schools, and for other purposes.
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4907IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Rush (for himself, Mr. Pallone, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection
			 Agency to establish a grant program to assist eligible entities in
			 carrying out programs to replace lead service lines for schools and solder
			 that is not lead free used in the plumbing for schools, and for other
			 purposes.
	
 1.School lead pipe replacement programPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following new section:
			
				1465.School lead pipe replacement program
 (a)Eligible entityIn this section, the term eligible entity means— (1)a local educational agency; or
 (2)a public water system. (b)Grant program (1)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a grant program to assist eligible entities in carrying out programs to replace lead service lines for schools and solder that is not lead free used in the plumbing for schools. Such a program—
 (A)shall include replacing lead service lines and solder that is not lead free; and (B)may include testing, planning, or carrying out other relevant activities, as determined by the Administrator, to identify the location and condition of lead service lines and solder that is not lead free.
 (2)Priority applicationIn providing assistance under this section, the Administrator shall give priority to proposed programs for schools for which, at any time during the 3-year period preceding the date of submission of an application of the eligible entity, monitoring data has indicated elevated lead levels in the school drinking water.
 (c)Lead service line definedFor purposes of this section, the term lead service line has the meaning given that term in section 1459B. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2019 through 2023..
		